 
Exhibit 10.5
 
Description of Chief Executive Officer’s Compensation
 
Freddie Mac (formally known as the Federal Home Loan Mortgage Corporation) has
been advised by the Federal Housing Finance Agency, acting as Freddie Mac’s
conservator, that the compensation arrangements for David M. Moffett, who became
Freddie Mac’s Chief Executive Officer on September 7, 2008, have not been
determined. Pending a determination with respect to Mr. Moffett’s compensation
arrangements, he is receiving a base salary at the rate of $900,000 per year.

